Exhibit 10.1

 



AMENDMENT NO. 3
TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This AMENDMENT NO. 3 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into as of July 1, 2015, by and among WELLS FARGO
CAPITAL FINANCE, LLC, in its capacity as agent (in such capacity, “Agent”) for
the Lenders (as defined in the Loan Agreement referred to below), KINERGY
MARKETING LLC (“Kinergy”), and PACIFIC AG. PRODUCTS, LLC (“Pacific Ag” and
together with Kinergy, each individually, a “Borrower” and collectively, the
“Borrowers”).

WHEREAS, Borrowers, Agent and Lenders have entered into certain financing
arrangements as set forth in (a) the Amended and Restated Loan and Security
Agreement, dated as of May 4, 2012, by and among Agent, Lenders and Borrowers
(as amended, restated, renewed, extended, supplemented, substituted and
otherwise modified from time to time, the “Loan Agreement”) and (b) the
Financing Agreements (as defined in the Loan Agreement); and

WHEREAS, Parent desires to acquire Aventine Renewable Energy Holdings, Inc. as a
Subsidiary (as defined in the Loan Agreement) of Parent pursuant to that certain
Agreement and Plan of Merger, dated December 30, 2014, among Parent, AVR Merger
Sub, Inc. and Aventine Renewable Energy Holdings, Inc. (the “Acquisition”);

WHEREAS, Borrowers, Agent and Lenders have agreed to amend and modify certain
provisions of Loan Agreement, subject to the terms and conditions of this
Amendment.

NOW, THEREFORE, upon the mutual agreements and covenants set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1.          Definitions.

(a)                Additional Definitions. The Loan Agreement is hereby amended
to add the following new definition thereto:

““Amendment No. 3” shall mean Amendment No. 3 to Amended and Restated Loan and
Security Agreement, dated as of July 1, 2015.”

““Applicable Inventory Advance Rate” shall mean:

(i)with respect to Inventory consisting of commodities for which mark to market
pricing is published or reported by the Los Angeles Oil Price Information
Service (commonly known as OPIS) and/or the Chicago Board of Trade (commonly
known as CBOT), seventy percent (70%); provided that, upon the receipt by Agent
of an acceptable Borrower Requested Appraisal (or Agent initiated appraisal) of
such Inventory in accordance with Section 7.3(d) herein, such rate shall be
seventy-five percent (75%).

(ii)with respect to all other Inventory, seventy percent (70%).”



1

 



““Aventine Acquired Inventory” means Inventory purchased or acquired by
Borrowers from an Aventine Affiliate.

““Aventine Affiliates” mean, collectively, (a) Pacific Ethanol Central, LLC
(f/k/a Aventine Renewal Energy Holdings, Inc.), (b) Aventine Renewable Energy –
Aurora West, LLC, (c) Aventine Renewable Energy, Inc., (d) Aventine Renewable
Energy – Mt Vernon, LLC, (e) Aventine Renewable Energy - Canton, LLC, (f)
Nebraska Energy, L.L.C., and (g) Aventine Power, LLC, in each instance, together
with its successors and assigns.”

““Aventine Revolving Agent” shall mean, collectively, the “Administrative Agent”
(or agent with a similar title acting in the capacity of an “administrative
agent” under the Aventine Revolving Loan Agreement) and “Collateral Agent” (or
agent with a similar title acting in the capacity of an “collateral agent” under
the Aventine Revolving Loan Agreement).”

 

““Aventine Term Agent” shall mean the “Administrative Agent” (or agent with a
similar title acting in the capacity of an “administrative agent” under the
Aventine Term Loan Agreement; provided, that, if the then effective Aventine
Term Loan Agreement shall not include or provide for an agent, then the Aventine
Term Agent shall mean the lenders from time to time party thereto.”

 

““Aventine Lenders” shall mean each of (a) the financial institutions from time
to time party to any Aventine Revolving Loan Agreement as lenders or the agent
acting on behalf of such financial institutions pursuant to such Aventine
Revolving Loan Agreement and (b) the financial institutions from time to time
party to any Aventine Term Loan Agreement as lenders or the agent acting on
behalf of such financial institutions pursuant to such Aventine Term Loan
Agreement”

 

““Aventine Revolving Loan Agreement” shall mean, collectively, (a) the Loan and
Security Agreement, dated as of September 17, 2014, by and among the financial
institutions from time to time party thereto as lenders, Alostar Bank of
Commerce in its capacity as agent for such financial institutions, and certain
Aventine Affiliates and (b) any successor agreement executed by the Aventine
Affiliates to refinance or replace such Loan and Security Agreement or any
successor agreement, in each case, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.”

““Aventine Term Loan Agreement” shall mean, collectively, (a) the Amended and
Restated Senior Secured Term Loan Credit Agreement, dated as of September 24,
2012, by and among the financial institutions from time to time party thereto as
lenders, Citibank, N.A., in its capacity as agent for such financial
institutions, and ARE Holdings and (b) any successor agreement executed by any
Aventine Affiliate to refinance or replace such Term Loan Credit Agreement or
any successor agreement, in each case, as the same now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced.”

2

 



““Increased Reporting Period” means (a) the period beginning on the first date
on which the Excess Availability for the immediately preceding ninety (90)
calendar days shall have been less than twenty-five percent (25%) of the Maximum
Credit and ending on the date on which the Excess Availability for the
immediately preceding ninety (90) calendar days shall have been greater than or
equal to twenty-five percent (25%) of the Maximum Credit or (b) the period
during which a Default or Event of Default shall have occurred and be
continuing.”

““Marketing Agreements” shall mean each of the Ethanol Marketing Agreements,
dated on or about the date of Amendment No. 3, by and among one or more
Borrowers and one or more Aventine Affiliates, as amended, and such other
marketing agreements that may be approved by Agent from time to time in its
reasonable discretion.”

““Special Eligibility Conditions” means, as of any date of determination, that
Agent has received one or more agreements or consents, in form and substance
reasonably satisfactory to Agent, (i) executed by the Aventine Term Agent as of
such date of determination and, if an Aventine Revolving Loan Agreement shall
then be in effect, the Aventine Revolving Agent as of such date of
determination, and providing for the consent of such Aventine Lenders whose
consent is required to (A) the sale by any Aventine Affiliates to any Borrower
of Aventine Acquired Inventory pursuant to a Marketing Agreement, and (B) the
transactions set forth in the Marketing Agreements, (ii) executed by the
Aventine Term Agent as of such date of determination and, if an Aventine
Revolving Loan Agreement shall then be in effect, the Aventine Revolving Agent
as of such date of determination, and providing for the release of all liens and
security interests of the Aventine Lenders on the Aventine Acquired Inventory,
and (iii) with respect to any Aventine Term Loan Agreement described in clause
(b) of the definition thereof, the grant by the Aventine Term Agent as of such
date of determination to Agent of the same right of access and license as is
granted pursuant to Section 3.07 of the Term Loan Intercreditor Agreement as in
effect immediately prior the effective date of Amendment No. 3.”

““Term Loan Intercreditor Agreement” shall mean the Third Amended and Restated
Intercreditor Agreement, dated September 17, 2014, by and among the Aventine
Lenders, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.”

(b)               Interpretation. Capitalized terms used and not defined in this
Amendment shall have the respective meanings given them in the Loan Agreement.

3

 



2.          Consent. To the extent their consent may be necessary or required
under the Loan Agreement or the other Financing Agreement, Agent and Lenders
hereby consent to the Acquisition.

3.          Amendments.

(a)          Liquidity Period. The definition of Liquidity Period set forth in
the Loan Agreement is hereby deleted in its entirety and the following
substituted therefor:

“ “Liquidity Period” means (a) the period beginning on the first date on which
the Excess Availability for the immediately preceding ninety (90) calendar days
shall have been less than thirty percent (30%) of the Maximum Credit and ending
on the date on which the Excess Availability for the immediately preceding
ninety (90) calendar days shall have been greater than or equal to thirty
percent (30%) of the Maximum Credit or (b) the period during which a Default or
Event of Default shall have occurred and be continuing.”

(b)          Applicable Margin. Section 1.6 of the Loan Agreement is hereby
deleted in its entirety and the following substituted therefor:

“Applicable Margin” shall mean:

(a) Subject to clause (b) below, at any time, as to the Interest Rate for all
Loans, the applicable percentage (on a per annum basis) set forth below if the
Quarterly Average Excess Availability is at or within the amounts indicated for
such percentage:

Tier

Quarterly Average

Excess Availability

Applicable Margin 1 Greater than an amount equal to 25% of the Maximum Credit
1.75% 2

Less than or equal to an amount equal to 25% of the Maximum Credit and greater
than an amount equal to 10% of the Maximum Credit

2.25% 3

Less than or equal to an amount equal to 10% of the Maximum Credit

2.75%

 



4

 

 

(b) Notwithstanding anything to the contrary set forth above, (i) the Applicable
Margin shall be calculated and established (A) on the date hereof with respect
to the current calendar quarter, based on the Quarterly Average Excess
Availability for the immediately preceding calendar quarter, and (B) once each
calendar quarter subsequent to the current calendar quarter based upon the
Quarterly Average Excess Availability for such calendar quarter and shall remain
in effect until adjusted thereafter after the end of such calendar quarter, and
(ii) each adjustment of the Applicable Margin shall be effective as of the first
day of a calendar quarter based on the Quarterly Average Excess Availability for
the immediately preceding calendar quarter. In the event that at any time after
the end of a calendar quarter the Quarterly Average Excess Availability for such
calendar quarter used for the determination of the Applicable Margin was less
than the actual amount of the Quarterly Average Excess Availability for such
calendar quarter, the Applicable Margin for such prior calendar quarter shall be
adjusted to the applicable percentage based on such actual Quarterly Average
Excess Availability and any additional interest for the applicable period as a
result of such recalculation shall be promptly paid to Agent. In the event that
the Quarterly Average Excess Availability for such calendar quarter used for the
determination of the Applicable Margin was greater than the actual amount of the
Quarterly Average Excess Availability, the Applicable Margin for such prior
calendar quarter shall be adjusted to the applicable percentage based on such
actual Quarterly Average Excess Availability and any reduction in interest for
the applicable period as a result of such recalculation shall be promptly
credited to the loan account of Borrowers; provided, that, the basis for the
Quarterly Average Excess Availability for purposes of the determination of the
Applicable Margin having been less than the actual Quarterly Average Excess
Availability is not as a result of information provided by Borrowers to Agent.
The foregoing shall not be construed to limit the rights of Agent or Lenders
with respect to the amount of interest payable after a Default or Event of
Default whether based on such recalculated percentage or otherwise.”

(c)          Borrowing Base. Section 1.13 of the Loan Agreement is hereby
deleted in its entirety and the following substituted therefor:

“1.13 “Borrowing Base” means, at any time, the amount equal to:

(a) the sum of:

(i) eighty-five percent (85%) of the Eligible Accounts of Borrowers; plus

(ii) the lesser of (A) the Inventory Loan Limit, (B) the Applicable Inventory
Advance Rate multiplied by the Value of the Eligible Inventory and
Eligible-In-Transit Inventory of Borrowers, or (C) eighty-five percent (85%) of
the Net Recovery Percentage multiplied by the Value of Eligible Inventory and
Eligible In-Transit Inventory of Borrowers; minus

5

 



(b) Reserves.

For purposes only of applying the Inventory Loan Limit, Agent may treat the then
undrawn amounts of outstanding Letters of Credit for the purpose of purchasing
Eligible Inventory as Revolving Loans to the extent Agent is in effect basing
the issuance of the Letter of Credit on the Value of the Eligible Inventory
being purchased with such Letter of Credit. In determining the actual amounts of
such Letter of Credit to be so treated for purposes of the sublimit, the
outstanding Revolving Loans and Reserves shall be attributed first to any
components of the lending formulas set forth above that are not subject to such
sublimit, before being attributed to the components of the lending formulas
subject to such sublimit. The amounts of Eligible Inventory of any Borrower
shall, at Agent’s option, be determined based on the lesser of the amount of
Inventory set forth in the general ledger of such Borrower or the perpetual
inventory record maintained by such Borrower.”

(d)          Concentration Limits. Subsections (i) and (ii) of Section 1.33(m)
of the Loan Agreement are hereby deleted in their entirety and the following
substituted therefor:

“(i) the aggregate amount of such Accounts owing by a single account debtor
(other than Royal Dutch Shell plc, Idemitsu Apollo Corporation, Maverik, Inc.,
Valero Energy Corporation, Tesoro Corporation, ConocoPhillips Company, Chevron
Corporation and Vitol, Inc.) do not constitute more than twenty (20%) percent of
the aggregate amount of all otherwise Eligible Accounts, (ii) the aggregate
amount of such Accounts owing by any of Sinclair, Idemitsu Apollo Corporation,
Maverik, Inc. or Vitol, Inc. do not, in each case, constitute more than
twenty-five (25%) percent of the aggregate amount of all otherwise Eligible
Accounts,”

(e)          Eligible Accounts. Section 1.33 of the Loan Agreement is hereby
amended to (i) delete the period appearing at the end of clause (q) thereof and
substitute “; and” therefor and (ii) add the following new clauses (r) and (s)
at the end thereof:

“(r) such Accounts are not owed by an account debtor who has fifty percent (50%)
or more of its aggregate Accounts ineligible under clauses (b) or (n) of this
definition; and

(s) such Accounts do not arise from the sale of Aventine Acquired Inventory
unless the Special Eligibility Conditions have been satisfied as reasonably
determined by Agent in good faith.”

6

 



(f)           Eligible Inventory. Section 1.34 of the Loan Agreement is hereby
deleted in its entirety and the following substituted therefor

“1.34 “Eligible Inventory” shall mean, as to each Borrower, Inventory of such
Borrower consisting of (i) finished goods held for resale in the ordinary course
of the business of such Borrower, (ii) raw materials consisting of corn and feed
stock and (iii) certain other raw materials of the such Borrower deemed eligible
by Agent in good faith and in the exercise of its reasonable credit judgment,
that in each case satisfy the criteria set forth below as determined by Agent in
good faith and in the exercise of its reasonable credit judgment. In general,
Eligible Inventory shall not include: (a) (i) raw materials described in clause
(iii) above, except to the extent deemed eligible by Agent in good faith and in
the exercise of its reasonable credit judgment, and work in process, (ii)
components which are not part of finished goods, (iii) spare parts for
equipment, (iv) packaging and shipping materials, or (v) supplies used or
consumed in such Borrower’s business; (b) Inventory at premises other than those
owned or leased and controlled by a Borrower unless Agent has received a
Collateral Access Agreement or Aventine Acquired Inventory commingled with
assets of the Aventine Affiliates; (c) Inventory subject to a security interest
or lien in favor of any Person other than Agent except those permitted in this
Agreement and, if such security interest secures Indebtedness for borrowed money
or could have priority over the security interest in favor of Agent, that are
subject to an intercreditor agreement in form and substance satisfactory to
Agent between the holder of such security interest or lien and Agent; (d) bill
and hold goods; (e) unserviceable, obsolete or slow moving Inventory; (f)
Inventory that is not subject to the first priority, valid and perfected
security interest of Agent; (g) damaged and/or defective Inventory or returned
Inventory to the extent that such returned Inventory remains subject to an
Account deemed to be an Eligible Account hereunder; (h) Inventory purchased or
sold on consignment; (i) in-transit inventory other than Eligible In-Transit
Inventory and (j) Inventory located outside the United States of America
(except, if approved in writing by Agent in its sole discretion, Canada). The
criteria for Eligible Inventory set forth above may only be changed and any new
criteria for Eligible Inventory may only be established by Agent in good faith
and in the exercise of its reasonable credit judgment based on either: (i) an
event, condition or other circumstance arising after the date hereof, or (ii) an
event, condition or other circumstance existing on the date hereof to the extent
Agent has no written notice thereof from any Borrower (or Administrative
Borrower on behalf of any Borrower) prior to the date hereof, in either case
under clause (i) or (ii) which adversely affects or could reasonably be expected
to adversely affect the Inventory in the good faith determination of Agent based
upon the exercise of its reasonable credit judgment. Aventine Acquired Inventory
shall not constitute Eligible Inventory unless the Special Eligibility
Conditions have been satisfied as reasonably determined by Agent in good faith
and such Aventine Acquired Inventory is otherwise deemed Eligible Inventory
hereunder. Any Inventory that is not Eligible Inventory shall nevertheless be
part of the Collateral.”

7

 



(g)          Eligible In-Transit Inventory. Section 1.35 of the Loan Agreement
is hereby deleted in its entirety and the following substituted therefor:

“1.35 “Eligible In-Transit Inventory” shall mean, as to each Borrower, all
finished goods Inventory of such Borrower (including ethanol, corn, co-products,
dry and wet distillers grain, corn oil, germ, and yeast) which is in transit to
one of the Borrowers’ facilities or in transit to a customer of such Borrower
and which Inventory (a) (i) has been paid for and is owned by such Borrower, or
(ii) is subject to a Letter of Credit, (b) is fully insured, (c) is subject to a
first priority security interest in and lien upon such goods in favor of Agent
(except for any possessory lien upon such goods in the possession of a freight
carrier or shipping company securing only the freight charges for the
transportation of such goods to Borrowers), (d) is evidenced or deliverable
pursuant to documents that, if requested by Agent, have been delivered to Agent
or an agent acting on its behalf or designating Agent as consignee; provided,
that, if Agent elects not to have the documents delivered to Agent or an agent
acting on its behalf or designate Agent as consignee, then Agent shall have
received a Collateral Access Agreement from the freight carrier or shipping
company in possession of the goods, duly authorized, executed and delivered by
such freight carrier or shipping company in favor of Agent, (e) is not Aventine
Acquired Inventory unless the Special Eligibility Conditions have been satisfied
as reasonably determined by Agent in good faith and (f) is otherwise deemed to
be “Eligible Inventory” hereunder.”

(h)          Fixed Charge Coverage Ratio. Section 1.53 of the Loan Agreement is
hereby deleted in its entirety and the following substituted therefor:

“1.53 “Fixed Charge Coverage Ratio” shall mean, as to any Person, with respect
to any period, the ratio of (a) the amount for such period equal to the sum of,
without duplication, (i) EBITDA of such Person and its Subsidiaries, on a
consolidated basis, for such period, less (ii) taxes paid during such period in
cash, less (iii) unfinanced Capital Expenditures made or incurred during such
period, less (iv) distributions (including tax distributions) and dividends made
during such period, to (b) the Fixed Charges of such Person and its
Subsidiaries, in each case on a consolidated basis, for such period.”

(i)           Fixed Charges. Section 1.54 of the Loan Agreement is hereby
deleted in its entirety and the following substituted therefor:

“1.54 “Fixed Charges” shall mean, as to any Person and its Subsidiaries, on a
consolidated basis, with respect to any period, the sum of, without duplication,
(a) all cash Interest Expense during such period, plus (b) all regularly
scheduled (as determined at the beginning of the respective period) principal
payments of Indebtedness incurred, paid or assumed for borrowed money and
Indebtedness with respect to Capital Leases (and without duplicating items in
(a) and (b) of this definition, the interest component with respect to
Indebtedness under Capital Leases) during such period.”

(j)           Intercompany Operating Agreement. Section 1.66 of the Loan
Agreement is hereby deleted in its entirety and the following substituted
therefor:

“1.66 “Intercompany Operating Agreement” shall mean that certain Amended and
Restated Intercompany Operating Agreement, dated as of the date hereof, by and
among the Borrowers party thereto, and Parent pursuant to which Parent will
provide certain services to Borrowers as more particularly set forth therein.”

8

 



(k)          Inventory Loan Limit. Section 1.70 of the Loan Agreement is hereby
deleted in its entirety and the following substituted therefor:

“1.70 “Inventory Loan Limit” shall mean the amount equal to $40,000,000.”

(l)           Letter of Credit Limit. Section 1.76 of the Loan Agreement is
hereby deleted in its entirety and the following substituted therefor:

“1.76 “Letter of Credit Limit” shall mean $20,000,000.”

(m)         Maximum Credit. Section 1.86 of the Loan Agreement is hereby deleted
in its entirety and the following substituted therefor:

“1.86 “Maximum Credit” shall mean the amount of $75,000,000.”

(n)          Receivables. Subsection (e) of Section 1.106 of the Loan Agreement
is hereby amended to delete “including, without limitation, all of Kinergy’s and
Pacific Ag’s right, title and interest in and to the Intercompany Operating
Agreement” and substitute “including, without limitation, all of each Borrowers’
right, title and interest in and to the Intercompany Operating Agreement”
therefor.

(o)          Value. Section 1.122 of the Loan Agreement is hereby amended to add
the following at the end thereof:

“For purposes of this Section 1.122, the “market value” of Inventory shall be
determined based on published or reported mark to market commodity pricing
created or distributed by the Los Angeles Oil Price Information Service
(commonly known as OPIS) and/or the Chicago Board of Trade (commonly known as
CBOT); provided, that, in the event that any change in market conditions shall,
in the reasonable opinion of Agent, make it impractical for Agent to determine
the market value of an item of Inventory based on such publications, or the mark
to market commodity pricing of an item of Inventory is not reported or published
by such publications, the Value of such Inventory shall be determined under
clause (a) of this Section 1.122.”

(p)          Loan Limits. Section 2.1(b) of the Loan Agreement is hereby deleted
in its entirety and the following substituted therefor:

“(b) Except in Agent’s discretion, with the consent of all Lenders, or as
otherwise provided herein, (i) the aggregate amount of the Loans and the Letter
of Credit Obligations outstanding at any time shall not exceed the Maximum
Credit, (ii) the aggregate principal amount of the Revolving Loans and Letter of
Credit Obligations outstanding at any time to all Borrowers collectively shall
not exceed the Borrowing Base of all Borrowers, (iii) the aggregate principal
amount of Revolving Loans and Letter of Credit Obligations outstanding at any
time based on Eligible Inventory shall not exceed the Inventory Loan Limit and
(iv) the aggregate principal amount of the Revolving Loans and Letter of Credit
Obligations outstanding at any time based on (A) domestic Eligible In-Transit
Inventory shall not exceed $30,000,000, (B) Eligible Inventory consisting of
Eligible Swap Inventory shall not exceed $0, (C) Eligible Inventory consisting
of corn shall not exceed $15,000,000, and (D) Eligible Inventory consisting of
corn co-products (including wet-milling byproducts and dry-milling byproducts)
shall not exceed $15,000,000.”

9

 



(q)          Accordion. Section 2.3 of the Loan Agreement is hereby deleted in
its entirety and the following substituted therefor:

“2.3 Increase in Maximum Credit.

(a) Administrative Borrower may (on behalf of Borrowers), at any time, deliver a
written request to Agent to increase the Maximum Credit. Any such written
request shall specify the amount of the increase in the Maximum Credit that
Borrowers are requesting; provided, that, (i) in no event shall the aggregate
amount of any such increase in the Maximum Credit cause the Maximum Credit to
exceed $100,000,000, (ii) such request shall be for an increase of not less than
$5,000,000, (iii) any such request shall be irrevocable, (iv) in no event shall
more than one such written request be delivered to Agent in any calendar quarter
and (v) any request shall be subject to the approval of Agent and Lenders in
their sole discretion.

(b) Upon the receipt by Agent of any such written request, Agent shall notify
each of the Lenders of such request and each Lender shall have the option (but
not the obligation) to increase the amount of its Commitment by an amount up to
its Pro Rata Share of the amount of the increase in the Maximum Credit requested
by Borrowers as set forth in the notice from Agent to such Lender. Each Lender
shall notify Agent within ten (10) days after the receipt of such notice from
Agent whether it is willing to so increase its Commitment, and if so, the amount
of such increase; provided, that, (i) the minimum increase in the Commitments of
each such Lender providing the additional Commitments shall equal or exceed
$5,000,000 and (ii) no Lender shall be obligated to provide such increase in its
Commitment and the determination to increase the Commitment of a Lender shall be
within the sole and absolute discretion of such Lender. If the aggregate amount
of the increases in the Commitments received from the Lenders does not equal or
exceed the amount of the increase in the Maximum Credit requested by
Administrative Borrower on behalf of Borrowers, Agent may, but shall not be
obligated to, seek additional increases from Lenders or Commitments from such
Eligible Transferees as it may determine, after consultation with Administrative
Borrower. In the event Lenders (or Lenders and any such Eligible Transferees, as
the case may be) have committed in writing to provide increases in their
Commitments or new Commitments in an aggregate amount in excess of the increase
in the Maximum Credit requested by Administrative Borrower on behalf of
Borrowers or permitted hereunder, Agent shall then have the right to allocate
such commitments, first to Lenders and then to Eligible Transferees, in such
amounts and manner as Agent may determine, after consultation with
Administrative Borrower.

10

 



(c) The Maximum Credit shall be increased by the amount of the increase in
Commitments from Lenders or new Commitments from Eligible Transferees, in each
case selected in accordance with this Section 2.3, for which Agent has received
Assignment and Acceptances sixty (60) days after the date of the request by
Administrative Borrower on behalf of Borrowers for the increase or such earlier
date as Agent and Administrative Borrower may agree (but subject to the
satisfaction of the conditions set forth below), whether or not the aggregate
amount of the increase in Commitments and new Commitments, as the case may be,
equal or exceed the amount of the increase in the Maximum Credit requested by
Administrative Borrower on behalf of Borrowers in accordance with the terms
hereof, effective on the date that Agent shall have notified Administrative
Borrower that each of the following conditions have been satisfied (such date
being the “Maximum Credit Increase Effective Date”):

(i) Agent shall have received from each Lender or Eligible Transferee that is
providing an additional Commitment as part of the increase in the Maximum
Credit, an Assignment and Acceptance duly executed by such Lender or Eligible
Transferee and Administrative Borrower; provided, that, the aggregate
Commitments set forth in such Assignment and Acceptance(s) shall be not less
than $5,000,000;

(ii) the conditions precedent to the making of Revolving Loans set forth in
Section 4.2 shall be satisfied as of the Maximum Credit Increase Effective Date,
both before and after giving effect to such increase;

(iii) Agent shall have received an opinion of counsel to Borrowers in form and
substance and from counsel reasonably satisfactory to Agent and Lenders
addressing such matters as Agent may reasonably request (including an opinion as
to no conflicts with other material Indebtedness);

(iv) such increase in the Maximum Credit shall not violate any applicable law,
regulation or order or decree of any court or other Governmental Authority and
shall not be enjoined, temporarily, preliminarily or permanently;

(v) there shall have been paid to each Lender and Eligible Transferee providing
an additional Commitment in connection with such increase in the Maximum Credit
all fees and expenses due and payable to such Person on or before the
effectiveness of such increase; and

(vi) there shall have been paid to Agent, for the account of the Agent and
Lenders (in accordance with any agreement among them) all fees and expenses
(including reasonable fees and expenses of counsel) due and payable pursuant to
any of the Financing Agreements on or before the effectiveness of such increase.

11

 



(d) As of the Maximum Credit Increase Effective Date, each reference to the term
Maximum Credit herein, and in any of the other Financing Agreements shall be
deemed amended to mean the amount of the Maximum Credit specified in the most
recent written notice from Agent to Administrative Borrower of the increase in
the Maximum Credit.”

(r)           Unused Line Fee. Section 3.2(a) of the Loan Agreement is hereby
deleted in its entirety and the following substituted therefor:

“(a) Borrowers shall pay to Agent, for the account of Lenders, monthly an unused
line fee at a rate equal to (i) 0.375% per annum, if the average daily principal
balance of the outstanding Revolving Loans and Letters of Credit was less than
50% of the ULF Amount during the immediately preceding month (or part thereof),
or (ii) 0.25% per annum, if the average daily principal balance of the
outstanding Revolving Loans and Letters of Credit was greater than or equal to
50% of the ULF Amount during the immediately preceding month (or part thereof),
in each case calculated upon the amount by which the ULF Amount exceeds the
average daily principal balance of the outstanding Revolving Loans and Letters
of Credit during the immediately preceding month (or part thereof) while this
Agreement is in effect and for so long thereafter as any of the Obligations are
outstanding, which fee shall be payable on the first day of each month in
arrears.”

(s)          Servicing Fee. Section 3.2(e) of the Loan Agreement is hereby
deleted in its entirety and the following substituted therefor:

“(e) Borrowers shall pay to Agent, for its own account, a monthly servicing fee
in an amount equal to $5,000 per month in respect of the services of Agent for
each month (or part thereof) while the Loan Agreement remains in effect and for
so long thereafter as any of the Obligations are outstanding. Such fee shall be
fully earned as of and payable in advance on the first day of the first month
following the date hereof and on the first day of each month thereafter for so
long as any of the Obligations are outstanding.”

(t)           Collateral Reporting. Section 7.1(a)(i) of the Loan Agreement is
hereby amended to delete “Liquidity Period” and substitute “Increased Reporting
Period” therefor.

(u)          Inventory Appraisal. Section 7.3(d) of the Loan Agreement is hereby
deleted in its entirety and the following substituted therefor:

“(d) Agent may, at its election and at Borrower’ expense, no more than one (1)
time in any twelve (12) month period (or two (2) times during any 12 month
period (x) with respect to any Inventory subject to a Borrower Requested
Appraisal or (y) if Excess Availability is at any time during such 12 month
period less than 50% of the Maximum Credit), conduct appraisals as to the
Inventory in form, scope and methodology reasonably acceptable to Agent and by
an appraiser selected by Agent, addressed to Agent and Lenders and upon which
Agent and Lenders are expressly permitted to rely (each, an “Appraisal”),
provided, that, (i) if an Event of Default has occurred and is continuing, Agent
may conduct, at Borrowers’ expense, such additional Appraisals as to the
Inventory without limitation, as determined by Agent and (ii) at the request of
Borrower made no more than one (1) time in any 12 month period, Agent shall
conduct, at the expense of Borrower, an Appraisal of Inventory selected by
Borrower for appraisal (any such Appraisal under this clause (ii) referred to
herein as a “Borrower Requested Appraisal”).”

12

 



(v)          Permitted Indebtedness. Section 9.9(b) of the Loan Agreement is
hereby amended to delete to delete the reference to “$2,000,000” appearing
therein and substitute “$4,000,000” therefor.

(w)         Transactions With Affiliates.

(i)          Distributions to Parent. Section 9.12(b)(ii) of the Loan Agreement
is hereby amended to delete the references to “$2,000,000” appearing therein and
substitute “$7,500,000” therefor.

(ii)         Management Fees. Section 9.12(b)(iii) of the Loan Agreement is
hereby deleted in its entirety and the following substituted therefor:

“(iii) quarterly payments (collectively, “Management Fees”) (A) by Kinergy to
Parent for those services provided by Parent to Kinergy pursuant to the
Intercompany Operating Agreement as in effect on the date hereof in an amount
not to exceed $1,500,000 per fiscal quarter and (B) by Pacific Ag to Parent for
those services provided by Parent to Pacific Ag pursuant to the Intercompany
Operating Agreement as in effect on the date hereof in an amount not to exceed
$500,000 per fiscal quarter; provided, that, with respect to any reimbursement
payment by any Borrower to Parent, whether under any subsection of this clause
(b) or otherwise, on account of any margin call due in connection with any
hedging position created by Parent for or on behalf of such Borrower pursuant to
the Intercompany Operating Agreement, Borrowers shall have Excess Availability
of not less than $1,000,000 after giving effect to such payment.”

(x)          Financial Covenants.

(i)          EBITDA. Section 9.17(a) of the Loan Agreement is hereby deleted in
its entirety and the following substituted therefor:

“(a) Intentionally omitted.”

(ii)         Fixed Charge Coverage Ratio. The proviso appearing at the end of
Section 9.17(b) of the Loan Agreement is hereby deleted in its entirety and the
following substituted therefor:

“; provided, that, this Section 9.17(b) shall not apply to any fiscal month for
which the Excess Availability was at all times during such month, and at all
times during each of the two (2) prior months, greater than twenty percent (20%)
of the Maximum Credit.”

13

 



(y)         Access Rights from Existing Aventine Lenders. The Loan Agreement is
hereby amended to add the following new Section 9.22:

“9.22 Aventine Lenders. Borrowers shall use commercially reasonable efforts to
obtain, from the Aventine Term Agent under the Aventine Term Loan Agreement as
of the date of Amendment No. 3, an agreement, in form and substance reasonably
satisfactory to Agent, granting to Agent right of access and license as is
granted under Section 3.07 of the Term Loan Intercreditor Agreement as in effect
immediately prior to the effective date of Amendment No. 3.”

(z)          Marketing Agreements. The Loan Agreement is hereby amended to add
the following new Section 9.23:

“9.23 Marketing Agreements. Without the prior written consent of Agent, no
Borrower shall amend or modify any of the Marketing Agreements if such amendment
will change or modify the procedures for the delivery of inventory or the
passage of title with respect thereto, or would reasonably be expected to have a
material adverse consequence to Agent or the Collateral.”

(aa)        Term. Section 13.1(a) of the Loan Agreement is hereby amended to
delete “December 31, 2016” and substitute “December 31, 2020” therefor.

4.          Additional Representation. In addition to the continuing
representations, warranties and covenants at any time made by Borrowers to Agent
and Lenders pursuant to the Loan Agreement and the other Financing Agreements,
Borrowers hereby jointly and severally represent, warrant and covenant with and
to Agent and Lenders that (a) as of the date of this Amendment and after giving
effect hereto, no Default or Event of Default exists or has occurred and is
continuing and (b) Borrowers have provided to Agent true and complete copies of
the Aventine Term Loan Agreement and Term Loan Intercreditor Agreement, in each
case, as in effect as of the date hereof.

5.          Release. In consideration of the agreements of Agent and Lenders
contained herein and the making of loans by or on behalf of Agent and Lenders to
Borrowers pursuant to the Loan Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, each
Borrower and Parent on behalf of itself and its successors, assigns, and other
legal representatives, hereby, jointly and severally, absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent
and each Lender, and their present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives and their respective successors and
assigns (Agent, each Lender and all such other parties being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, whether liquidated or unliquidated,
matured or unmatured, asserted or unasserted, fixed or contingent, foreseen or
unforeseen and anticipated or unanticipated, which any Borrower or Parent, or
any of its successors, assigns, or other legal representatives and its
successors and assigns may now or hereafter own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any nature,
cause or thing whatsoever which arises at any time on or prior to the day and
date of this Agreement, in relation to, or in any way in connection with the
Loan Agreement, as amended and supplemented through the date hereof, this
Agreement and the other Financing Agreements. Each Borrower and Parent
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.

14

 



6.          Amendment Fee. In addition to all other fees, costs and expenses
payable by Borrowers to Agent and Lenders under the Financing Agreements,
Borrowers shall pay to Agent, for the ratable benefit of Lenders, an amendment
fee in the amount of $256,250 (the “Amendment Fee”). The Amendment Fee shall be
fully earned, due and payable on the date hereof, and shall not be subject to
refund or rebate for any reason.

7.          Conditions to Effectiveness. The effectiveness of this Amendment
shall be subject to the receipt by Agent of an original (or electronic copy) of
this Amendment duly authorized, executed and delivered by Borrowers and Lenders.

8.          Effect of this Amendment. Except as modified pursuant hereto, no
other changes or modifications to the Loan Agreement or the other Financing
Agreements are intended or implied and in all other respects the Loan Agreement
and other Financing Agreements are hereby specifically ratified, restated and
confirmed by all parties hereto as of the date hereof. To the extent of conflict
between the terms of this Amendment, on the one hand, and Loan Agreement or the
other Financing Agreements, on the other hand, the terms of this Amendment shall
control.

9.          Further Assurances. Borrowers shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Agent to effectuate the provisions and purposes of this Amendment.

10.        Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

11.        Governing Law. The rights and obligations hereunder of each of the
parties hereto shall be governed by and interpreted and determined in accordance
with the internal laws of the State of California (without giving effect to
principles of conflict of laws).

12.        Counterparts. This Amendment may be signed in counterparts, each of
which shall be an original and all of which taken together constitute one
agreement. In making proof of this Amendment, it shall not be necessary to
produce or account for more than one counterpart signed by the party to be
charged. Delivery of an executed counterpart of this Amendment electronically or
by facsimile shall be effective as delivery of an original executed counterpart
of this Amendment.

[Remainder of page intentionally left blank]

15

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.

 

BORROWERS:

 

Kinergy Marketing LLC,

as a Borrower  

 

By: /s/ Bryon T. McGregor             

Name: Bryon T. McGregor

Title: Chief Financial Officer

 

 



PACIFIC AG. PRODUCTS, LLC,

as a Borrower  

 

By: /s/ Bryon T. McGregor             

Name: Bryon T. McGregor

Title: Chief Financial Officer

 

 

 

ACKNOWLEDGED AND AGREED:

Pacific Ethanol, inc,

as Parent 

By: /s/ Bryon T. McGregor             

Name: Bryon T. McGregor

Title: Chief Financial Officer

 

 



 

AGENT AND LENDER:

 

wells fargo capital finance, llc,

as Agent and sole Lender

 

By: /s/ Carlos Valles                      

Name: Carlos Valles

Title: Vice President

 



16



